Mr. Justice Shepard
delivered the opinion of the Court:
This is an interference proceeding between rival claimants to the invention of a fire-proof partition, having been defined as follows:
“1. The combination of grooved uprights with horizontal bars having double flanges and with blocks engaged by said flanges.
“2. The combination of grooved uprights, blocks arranged in courses between the uprights and I-bars, between the courses engaging the said uprights and the top and bottom of the blocks.”
The controversy is not in respect of priority between two independent inventors of the same device, each working unknown to the other, but discloses the case of an attempt by one to appropriate the discovery of another.
The question is one of fact entirely. Sebastian G. Brink-man, the appellee, was the first to file an application for patent. The examiner decided in his favor and was sustained on appeal to the examiners-in-chief. Their decision in turn was affirmed by the Commissioner of Patents, from whose decision this appeal has been prosecuted. We are of opinion that the decided weight of the evidence supports the claim of the appellee. It would serve no useful purpose to review this evidence or to give at length the reasons for our conclusion. We could add nothing material to what is set forth in the opinion of the Commissioner in support of his decision. The decision being right, must be affirmed. It is so ordered and the proceedings and judgment herein will be certified to the Commissioner of Patents, as required by law. Affirmed.